
	

115 S2642 IS: Jobs Plus Recovery Act of 2018
U.S. Senate
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2642
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2018
			Mr. Kaine (for himself, Mr. Young, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the Secretary of Labor, in consultation with the Secretary of Health and Human
			 Services, to establish a pilot program  for Jobs Plus Recovery programs,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Jobs Plus Recovery Act of 2018.
		2.Pilot program for Jobs Plus Recovery programs
			(a)Definitions
 In this section: (1)Education providerThe term education provider has the meaning given the term institution of higher education in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Jobs Plus Recovery programThe term Jobs Plus Recovery program means a program carried out through a grant under this section. (3)Local area; local board; one-stop operatorThe terms local area, local board, and one-stop operator have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (4)Peer recovery support servicesThe term peer recovery support services means a collection of community services that— (A)are designed and delivered by individuals who have experienced both substance use disorder and recovery from such disorder;
 (B)are delivered to individuals with a substance use disorder; and (C)include peer-to-peer programs, job and life-skills training, assistance in obtaining supportive housing or recovery housing, and other services that contribute to better overall health and well-being.
 (5)Program participantThe term program participant means an individual that is identified as having a substance use disorder and enrolls in a Job Plus Recovery program to receive any of the services described in subsection (d)(1).
 (6)Treatment providersThe term treatment provider— (A)means a health care provider that offers services for treating substance use disorders; and
 (B)may include— (i)a nonprofit provider of peer recovery support services;
 (ii)a community health care provider, or any other health care provider; (iii)a federally qualified health center (as defined in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x)); or
 (iv)any other health care provider or health-related organization that treats a substance use disorder, including a provider that offers medication-assisted therapy or a provider listed on the Behavioral Health Treatment Services Locator of the Substance Abuse and Mental Health Services Administration.
 (7)SecretaryThe term Secretary means the Secretary of Labor. (8)State boardThe term State board means a State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111).
 (9)Substance use disorderThe term substance use disorder means such a disorder within the meaning of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.).
				(b)Establishment of the pilot program
 (1)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall establish and carry out a pilot program to award grants to local boards (which, for purposes of this section, may include consortia of local boards) to carry out Jobs Plus Recovery programs through a partnership described in subsection (c)(1).
 (2)ApplicationsA local board desiring a grant under this section shall submit an application to the Secretary at such time and in such form and manner as the Secretary may reasonably require. Such application shall include a demonstration that the local board has notified the applicable State board of its application for such grant.
				(3)Selection
 (A)In generalThe Secretary, in consultation with the Secretary of Health and Human Services, shall select grant recipients under this section based on each of the following criteria:
 (i)An analysis of the demand for the Jobs Plus Recovery program in the local area served by the local board, including analyzing demand by determining whether the local board is in a local area with a high annual rate of—
 (I)individuals with a substance use disorder;
 (II)drug and alcohol overdose and mortality; (III)illicit drug use and binge drinking among adults;
 (IV)suicide; and (V)underemployment or unemployment.
 (ii)An analysis of the estimated performance of the local board in carrying out a Jobs Plus Recovery program, including—
 (I)using key performance indicators to assess the estimated effectiveness of the program, including the estimated number of individuals with a substance use disorder who may be served by the program;
 (II)analyzing the record of the local board in serving individuals with a barrier to employment; and (III)analyzing the ability of the local board to establish the partnership described in subsection (c)(1).
 (iii)Consideration of geographic distribution (such as urban and rural distribution) of grants awarded under this section.
 (B)AnalysisThe analysis described in subparagraph (A)(i) may include or utilize— (i)data from the National Center for Health Statistics of the Centers for Disease Control and Prevention;
 (ii)data from the Center for Behavioral Health Statistics and Quality of the Substance Abuse and Mental Health Services Administration;
 (iii)State vital statistics; (iv)municipal police department records; and
 (v)local coroners' reports. (c)Partnership (1)In generalEach local board receiving a grant under this section shall enter into a partnership to provide the services and carry out the activities under subsection (d), by contracting with at least one of each of the following entities:
 (A)A treatment provider that— (i)meets the standard under paragraph (2); and
 (ii)is a nonprofit entity, unless no such entity that meets the requirements under this subparagraph is located in the local area.
 (B)A one-stop operator, or other entity with experience in providing comprehensive job training services.
 (C)An education provider. (D)A justice or law enforcement organization.
 (E)A community-based organization. (F)Any other organization as the Secretary determines appropriate.
 (2)Standard for treatment providersThe Secretary, in consultation with the Secretary of Health and Human Services, shall establish a standard that each treatment provider entering into a partnership under paragraph (1)(A) shall meet based on best practices identified by the Secretary.
				(d)Use of funds
 (1)Services and activitiesEach partnership described in subsection (c)(1) shall, through a Jobs Plus Recovery program, provide a minimum of each of the following services:
 (A)Screening servicesScreening services, including— (i)using an evidence-based screening method to screen each individual seeking participation in the Jobs Plus Recovery program to determine whether the individual has a substance use disorder;
 (ii)conducting an assessment of each such individual to determine the services needed for such individual to obtain or retain employment, including an assessment of strengths and general work readiness; and
 (iii)accepting walk-ins or referrals from employers, labor organizations, or other entities recommending individuals to participate in such program.
 (B)Individual treatment and employment planDeveloping an individual treatment and employment plan for each program participant, which shall include providing a case manager to work with each participant to—
 (i)identify employment and career goals; (ii)explore career pathways that lead to high-demand industries and sectors as determined by the State board and the lead State official responsible for the administration of workforce investment activities;
 (iii)set appropriate achievement objectives to attain the employment and career goals identified under clause (i); and
 (iv)develop the appropriate combination of services to enable the participant to achieve such employment and career goals.
 (C)Outpatient treatment and recovery careIndividualized and group outpatient treatment and recovery services for program participants that are offered during the day, evening, weekends. Such treatment and recovery services—
 (i)shall— (I)be based on a model that utilizes combined behavioral interventions and other evidence-based or evidence-informed interventions; and
 (II)comply with the standard described in subsection (c)(2); and
 (ii)may include additional services such as— (I)health (including mental health) services, addiction services, or other forms of outpatient treatment that may impact opioid use disorder and co-occurring conditions;
 (II)linkages to community services, including services designed to support program participants that are offered by the entities that compose the partnership described in subsection (c)(1); and
 (III)referrals to health care providers, including referrals to providers of substance use disorder treatment and mental health services.
 (D)Supportive servicesSupportive services provided to program participants to ensure that such participants maintain employment for at least 12 months. Such supportive services—
 (i)shall include— (I)coordinated wraparound services to provide maximum support for program participants to ensure that the program participants maintain employment and recovery for at least 12 months; and
 (II)assistance in establishing eligibility for assistance under Federal, State, and local programs providing health services (including mental health services), housing services, transportation services, or social services; and
 (ii)may include additional supportive services such as— (I)peer recovery support services;
 (II)networking and mentorship opportunities; and (III)any other supportive services determined necessary by the local board.
 (E)Career job training servicesCareer and job training services offered concurrently or sequentially with the services provided under subparagraphs (A) through (D). Such services shall include each of the following:
 (i)Services provided to program participants in a pre-employment stage of the program, which may include—
 (I)initial education and skills assessments; (II)traditional classroom training funded through individual training accounts under section 134(c)(3)(F) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(F));
 (III)employability skills such as punctuality, personal maintenance skills, and professional conduct; (IV)in-depth interviewing and evaluation to identify employment barriers and to develop individual employment plans;
 (V)career planning that includes— (aa)career pathways leading to high-demand, high-wage jobs; and
 (bb)job coaching, job matching, and job placement services; (VI)payments and fees for employment and training-related applications, tests, and certifications; and
 (VII)any other appropriate training service described in section 134(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)).
 (ii)Services provided to program participants during their first 6 months of employment to ensure job retention, which may include—
 (I)case management and support services, including a continuation of the services described in clause (i);
 (II)a continuation of skills training, and career and technical education, described in clause (i) that are conducted in collaboration with the employers of such participants;
 (III)mentorship services and job retention support for such participants; or (IV)targeted training for managers, workers working with such participants (such as mentors), and human resource representatives in the business in which such participants are employed.
 (iii)Services to ensure program participants maintain employment for at least 12 months. (2)Engaging employersEach local board receiving a grant under this section shall, through the partnership under subsection (c)(1), engage with employers to—
 (A)learn about the skill and hiring requirements of employers; (B)learn about the support needed by employers to hire and retain program participants, and other individuals with a substance use disorder, and the support needed by such employers to obtain their commitment to testing creative solutions to employing such participants and individuals;
 (C)connect employers and workers to on-the-job or customized training programs to help facilitate program participant employment;
 (D)connect employers with an education provider, or a provider of career and technical education under the Carl D. Perkins and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), to develop classroom instruction to complement on-the-job learning for such participants and individuals;
 (E)help employers develop the curriculum design of a work-based learning program for such participants and individuals; or
 (F)help employers employ such participants or individuals engaging in a work-based learning program for a transitional period before hiring the participant or individual for full-time employment of not less than 30 hours a week.
 (3)Proven and promising practicesA local board receiving a grant under this section shall, in carrying out a Jobs Plus Recovery program, lead efforts in the local area to identify and promote proven and promising strategies and initiatives for meeting the needs of employers and program participants.
 (4)LimitationsA local board receiving a grant under this section may not use— (A)more than 5 percent of the funds received under such grant for administrative costs of the partnership described in subsection (c)(1);
 (B)more than 10 percent of the funds received under such grant for the provision of outpatient treatment and recovery services described in subsection (d)(1)(C); and
 (C)more than 10 percent of the funds received under such grant for the provision of supportive services described in subsection (d)(1)(D).
					(e)Performance accountability
 (1)ReportsThe Secretary shall establish quarterly reporting requirements for recipients of grants under this section that, to the extent practicable, are based on the performance accountability system under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), including the indicators described in subsection (c)(1)(A), and requirements for local area performance reports under subsection (d), of such section.
				(2)Evaluations
 (A)Authority to enter into agreementsThe Secretary shall ensure that an independent evaluation is conducted on each Jobs Plus Recovery program to determine the impact of the program on employment of individuals with substance use disorders. The Secretary shall enter into an agreement with the local board carrying out the program to pay for all or part of such evaluation.
 (B)Methodologies to be usedThe independent evaluation required under this paragraph shall use experimental designs using random assignment or, when random assignment is not feasible, other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary. 3.Amendment to the Workforce Innovation and Opportunity ActSection 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)) is amended—
 (1)by redesignating subparagraph (N) as subparagraph (O); and (2)by inserting after subparagraph (M) the following:
				
 (N)Individuals with a substance use disorder (within the meaning of such term in title V of the Public Health Service Act (42 U.S.C. 290aa et seq.)..
			
